DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/092,120, filed on 04/06/2016.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,672,995 B2, in view of Ikemizu, et al., US 2007/0196691 A1.


Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,714,696 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 makes obvious instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oshiyama, JP 2006120905 A, in view of Tsai, et al., US 2014/0027716 A1.

Claim 1. Oshiyama teaches compounds (at least compound 4-7):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Oshiyama’s compound is not represented by claimed Formula 1, as it lacks the bond between the pyridine ring and the benzene ring attached to NR, forming the claimed pyrido[2,3-b]indole group.
Tsai teaches compounds having a ligand A−L1−B, where L1 is a linking group that may be NR (see ¶¶15-17, ¶¶49-52). Oshiyama’s ligand falls within the scope of A−L1−B (see e.g. compound 68 @ p.11). Tsai also teaches that ligand A−L1−B may have R of NR fused to either the pyridine ring A or the benzene ring B (see ¶17, ¶52). 1−B with such a modification (see, e.g. compounds 91-96 @ p. 14). Hence, Tsai teaches, with sufficient specificity, that the ligands 
This suggests the following compound, which is represented by claimed Formula I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


M is Ir,
n1 is 2, n1 is 1
L1 is represented by Formula 2A-11,
Wherein X1 to X7 are C(R1) to C(R7),
Wherein X11 to X14 are C(R11) to C(R14),
R1 to R7 and R11 to R14 are each hydrogen,
L2 is represented by Formula 3-1,
Z11 to Z13 are each a methyl group.
The examiner also believes the broad disclosures of the references makes obvious 2A-12 to 2A-14, 2A-31 to 2A-34, 2A-51 to 2A-54, 2A-71 to 2A-74, 2A-91 to 2A-94, 2A-111 to 2A-114, wherein X1 to X7 are C(R1) to C(R7), wherein X11 to X14 are C(R11) to C(R14).

Claim 2. Modified Oshiyama teaches or suggests the compound of claim 1, wherein M is Ir, and n1 + n2 is 3.

1, T1 is not applicable to the claimed structures, and the claim does not require / positively recite T1, and hence, the compound of claim 1 still meets the limitations of claim 3.

Claim 4. Modified Oshiyama teaches or suggests the compound of claim 1, wherein R1 to R7 and R11 to R14 are each hydrogen.

Claim 5. Modified Oshiyama teaches or suggests the compound of claim 1, wherein R1 to R7 and R11 to R14 are each hydrogen.

Claim 6. Modified Oshiyama teaches or suggests the compound of claim 1, wherein R1 to R7 and R11 to R14 are each hydrogen.

Claim 7. Modified Oshiyama teaches or suggests the compound of claim 1, wherein R1 to R7 and R11 to R14 are each hydrogen.
While claim 7 further limits T1, T1 is not applicable to the claimed structures, and the claim does not require / positively recite T1, and hence, the compound of claim 1 still meets the limitations of claim 7.

Claim 8. Modified Oshiyama teaches or suggests the compound of claim 1, wherein R1 to R7 and R11 to R14 are each hydrogen.
1, T1 is not applicable to the claimed structures, and the claim does not require / positively recite T1, and hence, the compound of claim 1 still meets the limitations of claim 8.

Claim 9. Modified Oshiyama teaches or suggests compound 1, for the reasons noted in the rejection of claim 1, above.
The examiner also believes the broad disclosures of the references makes obvious compounds 2-14, 18-32 for the same reasons as noted in claim 1, above.

Claim 10. Modified Oshiyama teaches or suggests an organic light-emitting device (see ¶186 and ¶339, as well as Tables 5-6) comprising:
a first electrode (anode);
a second electrode (cathode);
and an organic layer disposed between the first electrode and the second electrode, wherein the organic layer comprises an emission layer, and at least one organometallic compound of claim 1 (see ¶339, which cites to ¶315; organometallic complexes are dopants in emissive layer, which also comprises host CBP. As compounds taught by Oshiyama and Tsai dopants in emissive layer, which also comprises host, the modified compound would also be in the emissive layer as a dopant). 

Claim 11. Modified Oshiyama teaches or suggests the organic light-emitting device of claim 10, wherein:
the first electrode is an anode,
the second electrode is a cathode,
the organic layer comprises a hole transport region disposed between the first electrode and the emission layer (NPD; see ¶339, ¶314),
and an electron transport region disposed between the emission layer and the second electrode (BCP, Alq3, and LiF; see ¶339, ¶315),
wherein the hole transport region comprises at least one selected from a hole injection layer, a hole transport layer, a buffer layer, an interlayer, and an electron blocking layer (NPD is hole-transport layer; see ¶339),
and wherein the electron transport region comprises at least one selected from a hole blocking layer, an electron transport layer, and an electron injection layer (BCP and Alq3 are electron transport layer; LiF is electron injection layer; see ¶339). 

Claim 12. Modified Oshiyama teaches or suggests the organic light-emitting device of claim 10, wherein the emission layer comprises the organometallic compound (see ¶339, which cites to ¶315; organometallic complexes are dopants in emissive layer, which also comprises host CBP). 

Claim 13. Modified Oshiyama teaches or suggests the organic light-emitting device of claim 12, wherein the emission layer further comprises a host (see ¶339, which cites to ¶315; organometallic complexes are dopants in emissive layer, which also comprises host CBP). 

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, et al., US 2014/0027716 A1, in view of Ikemizu, et al., US 2007/0196691 A1.

Claim 1. Tsai teaches an organometallic complex represented by Formula 1 (at least compounds 91-96, 157-163, 182; compound 94 is shown as representative):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Tsai’s compound is not represented by the claimed compound, as it does not have claimed ligand L2 represented by Y−Y.
Ikemizu teaches a iridium metal complex for an organic light-emitting device. Specifically, Ikemizu teachs that bidentate ligands useful for such metal complexes include unsubstituted phenylpyridine, phenylpyrazole, phenylimidazole, phenyltriazole, phenyltetrazole, pyrazabole, acetylacetone, and picolinic acid (see ¶129). Thus, Ikemizu recognizes the equivalence of the aforementioned ligands, and that substitution of one such ligand for another would result in a useful compound for light emitting devices.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to substitute a picolinic acid or acetylacetone ligand for the substituted phenylimidazole ligand taught by Tsai, as this would have been the simple substitution of one known equivalent for another, with reasonable expectation of success (in this 
This yields at least the following compound:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


M is Ir,
n1 is 2, n1 is 1
L1 is represented by Formula 2A-11,
Wherein X1 to X7 are C(R1) to C(R7),
Wherein X11 to X14 are C(R11) to C(R14),
R1 to R7 and R11 to R14 are each hydrogen,
L2 is represented by Formula 3-1 or Formula 3-8,
in Formula 3-1, Z11 to Z13 are each a methyl group,
in Formula 3-8, Z1 is hydrogen and e4 is an integer selected from 1 to 4.
The examiner also believes the broad disclosures of the references makes obvious 2A-12 to 2A-14, 2A-31 to 2A-34, 2A-51 to 2A-54, 2A-71 to 2A-74, 2A-91 to 2A-94, 2A-111 to 2A-114, wherein X1 to X7 are C(R1) to C(R7), wherein X11 to X14 are C(R11) to C(R14).

see rejection of claim 1, above).

Claim 3. Modified Tsai teaches or suggests the compound of claim 1. While claim 3 further limits T1, T1 is not applicable to the claimed structures, and the claim does not require / positively recite T1, and hence, the compound of claim 1 still meets the limitations of claim 3.

Claim 4. Modified Tsai teaches or suggests the compound of claim 1, wherein R1 to R7 and R11 to R14 are each hydrogen.

Claim 5. Modified Tsai teaches or suggests the compound of claim 1, wherein R1 to R7 and R11 to R14 are each hydrogen.

Claim 6. Modified Tsai teaches or suggests the compound of claim 1, wherein R1 to R7 and R11 to R14 are each hydrogen.

Claim 7. Modified Tsai teaches or suggests the compound of claim 1, wherein R1 to R7 and R11 to R14 are each hydrogen.
While claim 7 further limits T1, T1 is not applicable to the claimed structures, and the claim does not require / positively recite T1, and hence, the compound of claim 1 still meets the limitations of claim 7.

Claim 8. Modified Tsai teaches or suggests the compound of claim 1, wherein R1 to R7 and R11 to R14 are each hydrogen.
While claim 8 further limits T1, T1 is not applicable to the claimed structures, and the claim does not require / positively recite T1, and hence, the compound of claim 1 still meets the limitations of claim 8.

Claim 9. Modified Tsai teaches or suggests compound 1, for the reasons noted in the rejection of claim 1, above.
The examiner also believes the broad disclosures of the references makes obvious compounds 2-14, 18-32 for the same reasons as noted in claim 1, above.

Claim 10. Modified Tsai teaches or suggests an organic light-emitting device (see ¶38 and Fig. 1) comprising:
a first electrode (anode 115);
a second electrode (cathode 160);
and an organic layer disposed between the first electrode and the second electrode, wherein the organic layer comprises an emission layer, and at least one organometallic compound of claim 1 (a hole injection layer 120, a hole transport layer 125, an electron blocking layer 130, an emissive layer 135, a hole blocking layer 140, an electron transport layer 145, an electron injection layer 150, a protective layer 155; see ¶38; complex is a dopant in emissive layer; see ¶26). 

Claim 11. Modified Tsai teaches or suggests the organic light-emitting device of claim 10, wherein:
the first electrode is an anode (anode 115),
the second electrode is a cathode (cathode 160),
the organic layer comprises a hole transport region disposed between the first electrode and the emission layer (a hole injection layer 120, a hole transport layer 125, an electron blocking layer 130),
and an electron transport region disposed between the emission layer and the second electrode (a hole blocking layer 140, an electron transport layer 145, an electron injection layer 150),
wherein the hole transport region comprises at least one selected from a hole injection layer, a hole transport layer, and an electron blocking layer (a hole injection layer 120, a hole transport layer 125, an electron blocking layer 130),
and wherein the electron transport region comprises at least one selected from a hole blocking layer, an electron transport layer, and an electron injection layer (a hole blocking layer 140, an electron transport layer 145, an electron injection layer 150). 

Claim 12. Modified Tsai teaches or suggests the organic light-emitting device of claim 10, wherein the emission layer comprises the organometallic compound (complex is a dopant in emissive layer; see ¶26). 

Claim 13. Modified Tsai teaches or suggests the organic light-emitting device of claim 12, wherein the emission layer further comprises a host (emissive layer further comprises a host; see ¶27). 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Claims could also be rejected over Seo, et al., US 2004/0120061 A1, in view of Tsai, et al., US 2014/0027716 A1, similar to the rejection over Oshiyama in view of Tsai.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721